DETAILED ACTION


Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches a method, comprising:
showing an image from a first folder stored in memory of a computing device on a display of the computing device;
determining, by a processor of the computing device, a change in position of the display of the computing device from a first position viewable to a first user to a second position viewable to a second user using an input from an image sensor of the computing device;
assigning, by the processor of the computing device, a perceived interest to the image based in part on the change in position of the display of the computing device from the first position viewable to the first user to the second position viewable to the second user;
receiving facial recognition data from the image sensor; and
transferring the image from the first folder to a second folder stored in the memory of the computing device in response to the assigned perceived interest and the facial recognition data.
However in the context of claim 1 as a whole, the prior art does not teach “from the image sensor of the second user viewing the image on the display.” Therefore, Claim 1 as a whole is allowable.
Claim 10 and 16 are respectively allowable for the same reason described as above.
The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611